In determining whether or not the excerpt from the oral charge quoted in the opinion of BRICKEN, P. J., was erroneous, same must be considered in the light of the oral charge as a whole, and in connection with the written charges given at the request of the defendant. So considered, said excerpt does not invade the province of the jury as to whether or not the deceased met his death as the proximate result of the unlawful act of the defendant. This court is bound by the decisions of the Supreme Court. Under those decisions there was nothing wrong with the portion of the oral charge complained of, and, prejudicial error nowhere else appearing, the judgment ought to be affirmed. Thompson v. State, 131 Ala. 18, 31 So. 725; Fitzgerald v. State, 112 Ala. 34, 20 So. 966; Johnson v. State,94 Ala. 35, 41, 10 So. 667; 1 Mayfield's Dig. 639, pars. 7 and 8. Therefore I dissent.